
	
		I
		112th CONGRESS
		1st Session
		H. R. 3286
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2011
			Ms. Pingree of Maine
			 (for herself, Mr. Blumenauer,
			 Mr. Courtney,
			 Mr. DeFazio,
			 Mr. Ellison,
			 Ms. Kaptur,
			 Mr. Kucinich,
			 Ms. Lee of California,
			 Mr. Markey,
			 Mr. McGovern,
			 Mr. Moran,
			 Mr. Nadler,
			 Mr. Olver,
			 Ms. Slaughter,
			 Mr. Welch,
			 Ms. Woolsey,
			 Mr. Holt, Mr. Kind, Mr.
			 Sablan, Ms. Hahn,
			 Mr. Michaud,
			 Mr. Luján,
			 Ms. Richardson,
			 Mr. Higgins,
			 Ms. Moore,
			 Ms. Norton,
			 Ms. Schakowsky,
			 Mr. Grijalva,
			 Mr. Cicilline, and
			 Ms. Fudge) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To promote local and regional farm and food systems, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Local Farms, Food, and Jobs Act
			 of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					Title I—Commodity programs and crop insurance
					Sec. 1001. Sense of Congress on removing barriers to domestic
				production of fruit and vegetables.
					Sec. 1002. Whole farm adjusted revenue risk management
				insurance plan.
					Sec. 1003. Authority to conduct crop insurance-related research
				and development in addition to contracting for research and
				development.
					Sec. 1004. Improved availability of crop insurance for
				producers of organic crops.
					Title II—Conservation
					Sec. 2001. Definition.
					Sec. 2002. Duties of Secretary.
					Sec. 2003. Farmland protection program.
					Sec. 2004. Purposes.
					Sec. 2005. Delivery of technical assistance.
					Sec. 2006. Cooperative conservation partnership
				initiative.
					Sec. 2007. Administrative requirements for conservation
				programs.
					Title III—Nutrition
					Sec. 3001. Electronic benefit transfers.
					Sec. 3002. Appropriation to encourage exportation and domestic
				consumption of agricultural products.
					Sec. 3003. Section 32 funds for purchase of fruits, vegetables,
				and nuts to support domestic nutrition assistance programs.
					Sec. 3004. Direct expenditures for agricultural commodities and
				other foods.
					Sec. 3005. Purchases of locally produced foods.
					Sec. 3006. Farmers' market nutrition program.
					Sec. 3007. Senior farmers' market nutrition
				program.
					Sec. 3008. Assistance for community food projects.
					Sec. 3009. Nutrition education and obesity prevention grant
				program.
					Sec. 3010. Administration.
					Title IV—Credit
					Sec. 4001. Loans to local and regional food
				producers.
					Sec. 4002. Clarification of the mission of the farm credit
				system to recognize the economic benefits of supporting young, beginning, and
				small farmers and ranchers, and contributions of local and regional farm and
				food systems.
					Sec. 4003. Young, beginning, and small farmers and ranchers and
				locally or regionally produced agricultural products.
					Sec. 4004. Government accountability office study examining how
				well federal agencies are assessing and meeting the capital needs of young,
				beginning, and small farmers and local and regional farm and food
				systems.
					Title V—Rural Development
					Sec. 5001. Support for local and regional farm and food
				systems.
					Sec. 5002. Value-Added Producer grants.
					Title VI—Research
					Sec. 6001. Agriculture and food research
				initiative.
					Sec. 6002. Local food production and market data
				initiatives.
					Sec. 6003. Under Secretary of Agriculture for Research,
				Education, and Economics.
					Sec. 6004. Local and regional food system enterprise
				facilitation.
					Sec. 6005. National genetics resources program.
					Title VII—Horticulture and Organic Agriculture
					Sec. 7001. Specialty crop block grants.
					Sec. 7002. National organic certification cost-share
				program.
					Sec. 7003. Availability of organic certification cost share
				assistance and risk management education and community outreach partnership
				assistance under the Federal Crop Insurance Act.
					Sec. 7004. Local Marketing Promotion Program.
					Title VIII—Poultry and Livestock
					Sec. 8001. Small and very small meat processing
				plants.
					Sec. 8002. Small and very small poultry processing
				plants.
					Sec. 8003. Searchable database of electronically submitted meat
				and poultry labels.
					Sec. 8004. Meat and poultry processing report.
					Title IX—Miscellaneous
					Sec. 9001. National food safety training, education, extension,
				outreach, and technical assistance program.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Agriculture.
		ICommodity programs
			 and crop insurance
			1001.Sense of
			 Congress on removing barriers to domestic production of fruit and
			 vegetablesIt is the sense of
			 Congress that—
				(1)Federal commodity
			 and crop insurance programs should not create barriers to the domestic
			 production of fruit and vegetables;
				(2)planting
			 flexibility under Federal commodity programs should be maximized with the goals
			 of—
					(A)allowing producer
			 choice regarding the planting of agricultural commodities; and
					(B)increasing the
			 local and regional availability of fresh and minimally processed produce,
			 including to schools and other institutions; and
					(3)crop and revenue
			 insurance products should be made available that are tailored to the needs of
			 diversified farming operations that serve local and regional food
			 markets.
				1002.Whole farm
			 adjusted revenue risk management insurance planSection 508(c) of the Federal Crop Insurance
			 Act (7 U.S.C. 1508(c)) is amended by adding at the end the following:
				
					(11)Whole farm
				adjusted revenue risk management insurance plan
						(A)In
				generalThe Corporation shall offer a whole farm adjusted revenue
				risk management insurance plan (in this paragraph referred to as the
				plan) that allows a producer to qualify for an indemnity if
				actual gross farm revenue is below 85 percent of the average gross farm revenue
				of the producer.
						(B)AvailabilityThe
				Corporation shall offer the plan in all States and counties, pending required
				rating.
						(C)Eligible
				producersThe Corporation
				shall permit producers of any type of agricultural commodity to participate in
				the plan. Eligible producers include contract growers, direct-to-consumer
				marketers, and producers servicing local and regional and farm
				identity-preserved markets. Eligible commodities include specialty crops,
				industrial crops, poultry, livestock, and aquacultural products.
						(D)DiversificationThe
				Corporation may provide diversification-based additional coverage payment
				rates, premium discounts, or other enhanced benefits in recognition of the risk
				management benefits of diversification strategies regarding production of
				eligible commodities.
						(E)Market
				readinessThe Corporation shall include coverage for the value of
				any packing, packaging, or labeling, washing, grain drying, or any other
				similar on-farm activities the Corporation determines to be the minimum
				required in order to sell an agricultural
				commodity.
						.
			1003.Authority to
			 conduct crop insurance-related research and development in addition to
			 contracting for research and development
				(a)Conducting
			 research and developmentSection 522(c) of the Federal Crop
			 Insurance Act (7 U.S.C. 1522(c)) is amended—
					(1)in the subsection
			 heading, by striking Contracting;
					(2)in paragraph (1),
			 in the matter preceding paragraph (A), by striking enter into contracts
			 to carry out research and development to and inserting conduct
			 activities or enter into contracts to carry out research and development to
			 maintain or improve existing policies or develop new policies
			 to;
					(3)in paragraph
			 (2)—
						(A)in subparagraph
			 (A), by inserting conduct research and development or after
			 The Corporation may; and
						(B)in subparagraph
			 (B), by inserting conducting research and development or after
			 Before; and
						(4)in paragraph (5),
			 by inserting after expert review in accordance with section
			 505(e) after approved by the Board.
					(b)FundingSection
			 522(e) of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) is amended—
					(1)in paragraph
			 (2)—
						(A)in the paragraph
			 heading, by striking Contracting and inserting
			 Research and development
			 and partnerships;
						(B)in subparagraph
			 (A), by inserting conduct research and development and after
			 the Corporation may use to; and
						(C)in subparagraph
			 (B), by inserting conduct research and development and after
			 for the fiscal year to;
						(2)in paragraph (3),
			 in the matter preceding subparagraph (A), by striking to provide either
			 reimbursement payments or contract payments under this section for a fiscal
			 year is not needed for such purposes and inserting for a fiscal
			 year is not needed for the purposes for which the amount was made
			 available; and
					(3)by striking
			 paragraph (4).
					1004.Improved
			 availability of crop insurance for producers of organic crops
				(a)Elimination of
			 organic premium surchargeSection 508(d) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(d)) is amended by adding at the end the following
			 new paragraph:
					
						(4)Elimination of
				organic premium surchargeEffective beginning with the 2013
				reinsurance year, the Corporation may not require any producer to pay a premium
				surcharge for insuring crops produced in compliance with standards issued by
				the Department of Agriculture under the national organic program established
				under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et
				seq.).
						.
				(b)Completion of
			 development of organic price seriesSection 508(c)(6) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(c)(6)) is amended by adding at the end the
			 following new subparagraph:
					
						(D)Organic
				crops
							(i)In
				generalAs quickly as
				possible, but in no event later than the 2015 reinsurance year, the Corporation
				shall offer producers of organic crops price elections for all organic crops
				produced in compliance with standards issued by the Department of Agriculture
				under the national organic program established under the Organic Foods
				Production Act of 1990 (7 U.S.C. 6501 et seq.) that reflect the actual retail
				or wholesale prices, as appropriate, received by producers for organic crops,
				as determined by the Secretary using all relevant sources of
				information.
							(ii)Annual
				reportThe Corporation shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate an annual report on progress made in
				developing and improving Federal crop insurance for organic crops,
				including—
								(I)the numbers and
				varieties of organic crops insured;
								(II)the progress of
				implementing the price elections required under this subparagraph, including
				the rate at which additional price elections are adopted for organic
				crops;
								(III)the development
				of new insurance approaches relevant to organic producers; and
								(IV)any
				recommendations the Corporation considers appropriate to improve Federal crop
				insurance coverage for organic
				crops.
								.
				(c)Repeal of
			 required contracts for organic production coverage improvementsSection 522(b) of the Federal Crop
			 Insurance Act (7 U.S.C. 1522(b)) is amended by striking paragraph (10).
				IIConservation
			2001.DefinitionSection 1201(a) of the Food Security Act of
			 1985 (16 U.S.C. 3801(a)) is amended by redesignating paragraphs (18) through
			 (27) as paragraphs (19) through (28), respectively, and inserting after
			 paragraph (17) the following new paragraph:
				
					(18)Local and
				regional foodThe term
				local and regional food means locally or regionally
				produced agricultural food product, as that term is defined in section
				310B(g)(9) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				1932(g)(9)).
					.
			2002.Duties of
			 SecretarySection 1238G(c) of
			 the Food Security Act of 1985 (16 U.S.C. 3838g(c)) is amended as
			 follows:
				(1)In the header, by
			 striking Specialty Crop
			 and Organic Producers and inserting
			 Specialty crop, organic,
			 and local and regional food producers.
				(2)By striking specialty crop and
			 organic producers and inserting specialty crop, organic, and
			 local and regional food producers.
				2003.Farmland
			 protection programSection
			 1238I of the Food Security Act of 1985 (16 U.S.C. 3838i) is amended as
			 follows:
				(1)In subsection (b),
			 by inserting to promote farm viability for future generations and, to
			 the maximum extent practicable, enhance the viability of local and regional
			 food systems before the period.
				(2)In subsection (g),
			 by adding at the end the following new paragraph:
					
						(6)Funding
				priority
							(A)In
				generalAn agreement under this subsection shall require an
				eligible entity to provide a funding priority, to the maximum extent
				practicable, for—
								(i)eligible land for which there exists a farm
				or ranch succession plan or similar plan established to create opportunities
				for beginning farmers and ranchers and encourage farm viability for future
				generations;
								(ii)conservation
				easements that include an option to purchase at a price that is equal to the
				agricultural use value;
								(iii)qualified beginning farmers or ranchers
				with contracts to purchase the land to be protected;
								(iv)land owned by a
				nongovernmental organization that will be sold to a qualified beginning farmer
				or rancher;
								(v)conservation
				easements the purchasing of which occurs in conjunction with a transfer of
				eligible land to a qualified beginning farmer or rancher that may not occur
				without the financial assistance of the program; and
								(vi)other similar
				mechanisms to maintain the affordability of farm and ranch land for successive
				generations of farmers and ranchers.
								(B)DefinitionFor the purposes of this paragraph, the
				term qualified beginning farmer or rancher has the meaning given
				that term in section 343(a) of the Consolidated Farm and Rural Development Act
				(7 U.S.C.
				1991(a)).
							.
				2004.PurposesSection 1240(4) of the Food Security Act of
			 1985 (16 U.S.C. 3839aa(4)) is amended by inserting or local and regional
			 food after related to organic.
			2005.Delivery of
			 technical assistanceSection
			 1242(i) of the Food Security Act of 1985 (16 U.S.C. 3842(i)) is amended—
				(1)in the header, by
			 inserting local and
			 regional food, after organic,;
				(2)in paragraph
			 (1)(A), by inserting local and regional food production, after
			 organic crop production,;
				(3)in paragraph
			 (1)(B), by striking organic or specialty crop production and
			 inserting organic, specialty crop, or local and regional
			 production;
				(4)in paragraph
			 (2)(A), by striking or precision agriculture through and
			 inserting precision agriculture, or local and regional food production,
			 through; and
				(5)in paragraph (2)(B)(i), by striking
			 or precision agriculture through and inserting precision
			 agriculture, or local and regional food production, through.
				2006.Cooperative
			 conservation partnership initiativeSection 1243(b)(4) of the Food Security Act
			 of 1985 (16 U.S.C. 3843(b)(4)) is amended by striking specialty crop and
			 organic production and precision agriculture producers and inserting
			 specialty crop, organic, and local and regional food production, and
			 precision agriculture producers.
			2007.Administrative
			 requirements for conservation programsSection 1244(a)(2) of the Food Security Act
			 of 1985 (16 U.S.C. 3844(a)(2)) is amended—
				(1)by redesignating
			 subparagraph (D) as subparagraph (E); and
				(2)by inserting after
			 subparagraph (C) the following new subparagraph:
					
						(D)Local and regional food
				producers.
						.
				IIINutrition
			3001.Electronic
			 benefit transfersSection 7(h)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)) is amended—
				(1)in paragraph
			 (1)—
					(A)by redesignating
			 subparagraphs (A) through (D) as subparagraphs (B) through (E),
			 respectively;
					(B)by inserting
			 before subparagraph (B) (as so redesignated) the following:
						
							(A)DefinitionsIn
				this subsection:
								(i)Buying
				clubThe term buying club means a group of consumers
				who join together to purchase in bulk from agricultural producers or food
				distributors.
								(ii)Community-supported
				agriculture programThe term community-supported
				agriculture program or CSA means a farm business or a group
				of agricultural producers that form a partnership with consumers through which
				consumers buy a subscription for farm products in advance and the farm business
				or group of agricultural producers commits to supplying and delivering the
				products to a common distribution point or directly to the consumers.
								(iii)Community-supported
				fishery programThe term community-supported fishery
				program or CSF means fishing business or a group of
				fishermen that form a partnership with consumers through which consumers buy a
				subscription for seafood in advance and the fishing business or group of
				fishermen commits to supplying and delivering the seafood to a common
				distribution point or directly to the consumers.
								(iv)Farmers'
				marketThe term farmers' market means a regularly
				scheduled assembly of 2 or more agricultural producers for the direct sale of
				locally grown fresh fruits and vegetables and other staple foods to
				consumers.
								(v)Farm stand;
				roadside stand
									(I)In
				generalThe terms farm stand and roadside
				stand mean a retail outlet for the direct sale of locally grown fresh
				fruits and vegetables and other staple foods in rural or urban areas.
									(II)InclusionThe
				terms farm stand and roadside stand may include a
				single stall in a farmers' market.
									(vi)Green
				cartThe term green cart means a mobile retail food
				vendor who sells fresh fruits and vegetables on a regular basis from an
				unmotorized cart.
								(vii)Route
				vendor
									(I)In
				generalThe term route vendor means a mobile retail
				food vendor who sells unprepared food from a vehicle directly to consumers
				along a scheduled route or by arranged delivery.
									(II)InclusionThe
				term route vendor includes vendors who provide food services in
				disaster or other emergency situations.
									(viii)Wireless
				retailerThe term wireless retailer includes—
									(I)a farmers'
				market;
									(II)a farm
				stand;
									(III)a green
				cart;
									(IV)a route
				vendor;
									(V)a buying
				club;
									(VI)an entity
				operating a community-supported agriculture program;
									(VII)an entity
				operating a community-supported fishery program; and
									(VIII)an individual
				farmer affiliated with an entity described in any of subclauses (I) through
				(VII).
									;
					(C)in subparagraph
			 (C) (as so redesignated) by striking subparagraph (A) and
			 inserting subparagraph (B);
					(D)in clause (i) of
			 subparagraph (E) (as so redesignated), by inserting , including wireless
			 technology before the semicolon at the end; and
					(E)by adding at the
			 end the following:
						
							(F)State
				flexibility for wireless electronic benefit systemsSubject to
				paragraph (2), a State agency may—
								(i)procure and
				implement any wireless electronic benefit transfer (referred to in this
				subsection as EBT) system that the State agency considers to be
				appropriate and that meets all industry security standards; and
								(ii)use appropriate
				wireless technology available to the State agency in implementing the wireless
				electronic benefit transfer system, including smart phone technology and other
				technologies, so long as the technologies meet all industry security
				standards.
								;
					(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (G), by striking and at the end;
					(B)in subparagraph
			 (H), by striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(I)a requirement
				that, for purposes of program participation, State agencies and the Food and
				Nutrition Service treat wireless retailers in the same manner as retail food
				stores that use wired electronic benefit transfer equipment by providing the
				retail food stores with wireless electronic benefit transfer equipment that
				ensures immediate benefit account verification;
							(J)a system for
				wireless retail food stores to receive funds in an amount not to exceed the
				cost of a wireless point-of-sale terminal if alternative wireless technology is
				used; and
							(K)the potential for
				entering into a contract or memoranda of understanding with a statewide
				nonprofit organization, such as a statewide farmers' market association, to
				assist the State agency by providing outreach, training, and administration in
				wireless electronic benefit transfer equipment deployment at multiple-vendor
				farmers' markets, particularly in cases in which scrip (such as farmers' market
				tokens) is used to simplify program participation by agricultural producers and
				vendors.
							;
					(3)in paragraph
			 (3)(B)—
					(A)in clause (i), by
			 striking and at the end;
					(B)in clause (ii), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(iii)in the case of
				wireless retailers, the wireless retailer makes wireless electronic benefit and
				wireless EBT connection services available to all
				customers.
							;
					(4)in paragraph (5),
			 by inserting before the period at the end , including wireless
			 electronic benefit systems that enable all wireless retailers to provide for
			 improved access to nutritious foods in areas lacking such access, and in
			 disaster-recovery situations;
				(5)by redesignating
			 the second paragraph (12) (relating to interchange fees) as paragraph (13);
			 and
				(6)by adding at the
			 end the following:
					
						(14)Non-ebt
				transactionsWireless EBT equipment provided to an authorized
				retailer may be used for non-EBT transactions (such as credit and debit card
				transactions) only if the retailer bears all costs associated with those
				non-EBT transactions.
						(15)Wireless
				retailer EBT pilot program for smartphone technology
							(A)EstablishmentThe
				Secretary shall establish a wireless retailer EBT pilot program that shall
				operate in a minimum of 2 States for a minimum of 2 years in each State—
								(i)to
				explore EBT smartphone technology; and
								(ii)to test the use
				of EBT technology in accepting benefits for multiple nutrition assistance
				programs.
								(B)PurposesThe
				purposes of the EBT pilot program are—
								(i)to
				evaluate the opportunities and challenges faced by wireless retailers in using
				smartphone technology to process EBT transactions; and
								(ii)to develop
				technology, software, and machinery that allows wireless retailers to redeem
				EBT benefits for multiple nutrition assistance programs including—
									(I)the supplemental
				nutrition assistance program established under the
				Food and Nutrition Act of 2008 (7
				U.S.C. 2011 et seq.);
									(II)the farmers’
				market nutrition program established under section 17(m) of the
				Child Nutrition Act of 1966 (42
				U.S.C. 1786(m));
									(III)the seniors
				farmers’ market nutrition program established under section 4402 of the Farm
				Security and Rural Investment Act of 2002 (7 U.S.C. 3007);
									(IV)the special
				supplemental nutrition program for women, infants, and children established by
				section 17 of the Child Nutrition Act of
				1966 (42 U.S.C. 1786); and
									(V)other Federal
				nutrition assistance programs for low-income individuals that adopt an
				electronic benefit transfer system.
									(C)Limitation on
				administrative expensesFor each fiscal year, not more than 10
				percent of the amounts made available to carry out this paragraph may be used
				for administrative expenses.
							(D)FundingOn
				October 1, 2012, of the funds of the Commodity Credit Corporation, the
				Secretary shall make available to carry out this paragraph $2,000,000, to
				remain available until
				expended.
							.
				3002.Appropriation
			 to encourage exportation and domestic consumption of agricultural
			 productsSection 32 of the Act
			 of August 24, 1935 (7 U.S.C. 612c) is amended in the second sentence—
				(1)in paragraph (2), by striking ;
			 and at the end;
				(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (3) the following: (4) support development of local and
			 regional agricultural markets in the United States by encouraging domestic
			 consumption of locally and regionally grown and raised commodities or products
			 in the manner described in paragraph (2)..
				3003.Section 32
			 funds for purchase of fruits, vegetables, and nuts to support domestic
			 nutrition assistance programs
				(a)Purchase of
			 locally and regionally produced foodsSection 4404 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 612c–5) is amended—
					(1)by redesignating
			 subsection (c) as subsection (d); and
					(2)by inserting after
			 subsection (b) the following:
						
							(c)Purchase of
				locally and regionally produced foodsIn carrying out this
				section, the Secretary shall—
								(1)encourage the
				purchase of unprocessed or minimally processed locally and regionally grown
				fruits, vegetables, and nuts; and
								(2)allow the use of
				geographical preference for the procurement of unprocessed or minimally
				processed locally and regionally grown fruits, vegetables, and
				nuts.
								.
					(b)Purchase of
			 fresh fruits and vegetables for distribution to schools and service
			 institutionsSection 10603(b) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 612c–4(b)) is amended—
					(1)by striking
			 The Secretary and inserting (1)
			 In general.—The
			 Secretary;
					(2)in paragraph (1)
			 (as so designated), by striking 2008 through 2012 and inserting
			 2013 through 2017; and
					(3)by adding at the
			 end the following:
						
							(2)Department of
				Defense program optionA school or service institution described
				in paragraph (1) may carry out this section by—
								(A)electing to
				participate in the Department of Defense fresh fruit and vegetable distribution
				program;
								(B)under such terms
				and conditions as the Secretary shall establish, purchasing locally and
				regionally grown fruits and vegetables with amounts that would have been used
				by the school or service institution to participate in the Department of
				Defense fresh fruit and vegetable distribution program; or
								(C)carrying out a
				combination of the activities described in subparagraphs (A) and
				(B).
								.
					3004.Direct
			 expenditures for agricultural commodities and other foodsSection 6 of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1755) is amended by adding at the end the
			 following:
				
					(f)Local food
				credit program
						(1)DefinitionsIn
				this subsection:
							(A)Local food
				creditThe term local food credit means cash,
				letters of credit, or another form of assistance, as determined by the
				Secretary.
							(B)Participating
				school authorityThe term participating school
				authority means a school food authority that—
								(i)participates in
				the school lunch program under this Act; and
								(ii)elects to
				participate in the local food credit program under this subsection.
								(C)Participating
				State agencyThe term participating State agency
				means a State agency that—
								(i)participates in
				the school lunch program under this Act; and
								(ii)elects to
				participate in the local food credit program under this subsection.
								(2)EstablishmentBeginning
				for the 2013–2014 school year and for each subsequent school year, the
				Secretary shall provide a grant to each participating State agency to provide
				each participating school food authority under the jurisdiction of that State
				agency with local food credits in an amount equal to not more than 15 percent
				of the total value of the commodity assistance or cash payments the State
				authority is eligible to receive under subsection (c)(2) for that school year
				in lieu of the commodity assistance or cash payments.
						(3)RequirementsAs
				a condition of receiving a grant under this subsection, each participating
				school food authority shall—
							(A)use local food
				credits received under this subsection to purchase unprocessed or minimally
				processed locally grown and locally raised foods to be served under the school
				lunch program in schools under the jurisdiction of the authority;
							(B)keep records of
				any purchases made with the assistance; and
							(C)provide the
				records to the Secretary in such manner and such form as the Secretary
				determines to be necessary.
							(4)PrepurchasingA
				participating school food authority may use a local food credit received under
				this subsection in a school year to purchase local foods to serve under the
				school lunch program during the following school year.
						(5)Minimum
				commodity purchasesThe amount of a grant made under this
				subsection for a school year shall count toward the minimum commodity
				assistance requirements of subsection (c)(2) for that school
				year.
						.
			3005.Purchases of
			 locally produced foodsSection
			 9(j) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)) is
			 amended—
				(1)in paragraph (1),
			 by inserting and minimally processed before agricultural
			 products;
				(2)in paragraph (2),
			 by striking and after the semicolon;
				(3)in paragraph
			 (3)—
					(A)by inserting
			 and the Agricultural Marketing Service before , to use
			 a;
					(B)by inserting
			 and minimally processed before agricultural
			 products; and
					(C)by striking the
			 period at the end and inserting ; and; and
					(4)by adding at the
			 end the following:
					
						(4)promulgate
				regulations to clarify that, when using a geographical preference for the
				procurement of unprocessed and minimally processed agricultural products under
				paragraph (3), the Secretary and the institutions described in that paragraph
				may, notwithstanding any other provision of law, select agricultural products
				solely from among those agricultural products that qualify for the geographical
				preference.
						.
				3006.Farmers'
			 market nutrition programSection 17(m) of the
			 Child Nutrition Act of 1966 (42
			 U.S.C. 1786(m)) is amended—
				(1)in paragraph (1),
			 by inserting and through community-supported agriculture
			 programs after roadside stands;
				(2)in paragraph
			 (5)—
					(A)in subparagraph
			 (D)(ii), by inserting , roadside stands, and community-supported
			 agriculture programs after farmers' markets; and
					(B)in subparagraph
			 (F)(ii), by inserting , roadside stands, and community-supported
			 agriculture programs after farmers' markets each place
			 it appears;
					(3)in paragraph
			 (6)(C)(ii)(II), by inserting , roadside stands, and community-supported
			 agriculture programs after farmers' markets; and
				(4)in paragraph
			 (9)(A), by striking 2015 and inserting
			 2017.
				3007.Senior
			 farmers' market nutrition programSection 4402 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3007) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 $20,600,000 and inserting $25,000,000;
					(B)by striking
			 2008 and inserting 2013; and
					(C)by striking
			 2012 and inserting 2017; and
					(2)in subsection
			 (b)(1), by inserting maple syrup, after
			 honey,.
				3008.Assistance for
			 community food projectsSection 25 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2034) is amended—
				(1)in subsection
			 (b)(2)(B)—
					(A)by striking
			 $5,000,000 and inserting $10,000,000; and
					(B)by striking
			 2008 and inserting 2013; and
					(2)in subsection
			 (f)(2), by striking 3 and inserting 5.
				3009.Nutrition
			 education and obesity prevention grant programSection 28 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2036a) is amended—
				(1)in subsection
			 (b)—
					(A)by striking
			 Consistent with and inserting the following:
						
							(1)In
				generalConsistent with
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)ContentsIn
				carrying out a nutrition education and obesity prevention program under this
				section, State agencies are encouraged to use as venues direct marketing
				outlets, including farmers' markets, community-supported agriculture programs,
				community-supported fishery programs, and farm and roadside
				stands.
							;
				and
					(2)in subsection
			 (c)(3)(A)—
					(A)in clause (ii), by
			 striking and after the semicolon;
					(B)in clause (iii),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(iv)financial
				incentives to low-income groups to encourage consumption of healthy
				foods.
							.
					3010.AdministrationSection 11(e)(1) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2020(e)(1)) is amended by inserting , which the
			 State agency may carry out through contracts with farmers' markets and farmers'
			 market organizations at 100 percent Federal cost, subject to the condition that
			 the contracted farmers' markets and farmers' market organizations comply with
			 the State plan under this subsection before the semicolon at the
			 end.
			IVCredit
			4001.Loans to local
			 and regional food producersSubtitle D of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1981–2008u) is amended by inserting after
			 section 333C the following:
				
					333D.Loans to local
				and regional food producers
						(a)In
				generalThe Secretary shall
				make and guarantee loans under this title to eligible producers for the
				production of locally or regionally produced agricultural food products (as
				defined in section 310B(g)(10) of this Act), including qualified producers
				engaged in direct-to-consumer marketing, direct-to-institution marketing, or
				direct-to-store marketing, businesses or activities that produce a value-added
				agricultural product (as defined in section 231(a)(5) of the Agricultural Risk
				Protection Act of 2000), mid-tier value chains (as defined in section 231(a)(3)
				of such Act of 2000), and other local and regional market outlets.
						(b)TrainingThe
				Secretary shall ensure that loan officers receive appropriate training to serve
				borrowers and potential borrowers engaged in local and regional food
				production.
						(c)ValuationThe Secretary shall develop ways to
				determine unit prices (or other appropriate forms of valuation) for crops whose
				end use is intended to be in locally or regionally produced agricultural food
				products (as so defined) to facilitate lending to local and regional food
				producers. In addition, the Secretary shall implement a mechanism for the
				producers to establish their price history for the crops.
						(d)OutreachThe
				Secretary shall develop and implement an outreach strategy to engage and
				provide loan services to local and regional food
				producers.
						.
			4002.Clarification
			 of the mission of the farm credit system to recognize the economic benefits of
			 supporting young, beginning, and small farmers and ranchers, and contributions
			 of local and regional farm and food systemsSection 1.1 of the Farm Credit Act of 1971
			 (12 U.S.C. 2001) is amended by adding at the end the following:
				
					(d)Recognizing that the vitality of United
				States agriculture and rural communities depends on the continued entry of
				young, beginning, and small farmers and ranchers into agriculture, many of whom
				will operate farms with local and regional food product distribution, it is
				declared to be the policy of the Congress and an objective of this Act that the
				Farm Credit System should endeavor to serve the credit and related needs of
				these individuals and the businesses on which they rely and that are necessary
				to the growth and vitality of local and regional farm and food
				systems.
					.
			4003.Young,
			 beginning, and small farmers and ranchers and locally or regionally produced
			 agricultural products
				(a)Credit for
			 young, beginning, and small farmersSection 4.19(a) of the Farm Credit Act of
			 1971 (12 U.S.C. 2207(a)) is amended—
					(1)in the 1st
			 sentence by inserting and for the production of locally or regionally
			 produced agricultural food products (as defined in section 310B(g)(10)(A) of
			 the Consolidated Farm and Rural Development Act) before the period;
			 and
					(2)by inserting after
			 the 2nd sentence the following: Each such program shall include
			 initiatives and may include grants to support current and future borrowers by
			 helping to organize, build, expand, or improve infrastructure and markets for
			 locally or regionally produced agricultural food products (as so
			 defined)..
					(b)Section 4.19 of such Act (12 U.S.C.
			 2207(b)) is amended by adding at the end the following:
					
						(c)The Farm Credit Administration shall submit
				to the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate an annual
				report that contains a summary and analysis of the operations and achievements
				of the Farm Credit System as a whole in meeting the objectives of this section.
				The Farm Credit Administration shall notify the Congress whenever a program is
				out of compliance with this section, and indicate in the notice the steps the
				Farm Credit Administration is taking in
				response.
						.
				4004.Government
			 accountability office study examining how well federal agencies are assessing
			 and meeting the capital needs of young, beginning, and small farmers and local
			 and regional farm and food systems
				(a)StudyThe Comptroller General of the United
			 States shall conduct a study evaluating how the needs of young, beginning, and
			 small farmers and local and regional farm and food systems, and how their
			 credit needs are being assessed and met by the Farm Credit System, the
			 Department of Agriculture, the Department of the Treasury, and any other
			 Federal agencies.
				(b)Report to the
			 CongressWithin 1 year after
			 the date of the enactment of this section, the Comptroller General shall
			 prepare and submit to the Congress a report containing the findings and
			 conclusions made in the study required by subsection (a). The report shall
			 address—
					(1)the cost and
			 availability of credit and other assistance (including technical assistance)
			 provided through programs of the Farm Credit System, the Department of
			 Agriculture, and other Federal Government financial resources; and
					(2)programs,
			 including those that serve historically underserved populations including
			 beginning and young farmers, small and medium-sized farms and ranches,
			 minorities and the socially disadvantaged, producers or harvesters of aquatic
			 products, businesses, and other entities, that are necessary to the growth and
			 vitality of local and regional farm and food systems, including aggregation,
			 processing, storage, distribution, and marketing.
					VRural
			 Development
			5001.Support for local
			 and regional farm and food systems
				(a)Rural business
			 opportunity grantsSection
			 306(a)(11) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1926(a)(11)) is amended—
					(1)in subparagraph
			 (A)—
						(A)in clause (iv), by
			 striking and at the end;
						(B)in clause (v), by
			 striking the period and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(vi)to redevelop a
				local or regional farm or food system, including a poultry or livestock
				processing
				facility.
								;
						(2)in subparagraph
			 (C), by striking Cooperative State Research, Education, and Extension
			 Service and inserting National Institute of Food and
			 Agriculture; and
					(3)in subparagraph
			 (D), by striking 2008 through 2012 and inserting 2013
			 through 2017.
					(b)Community
			 facilities grantsSection 306(a)(19) of such Act (7 U.S.C.
			 1926(a)(19)) is amended by adding at the end the following:
					
						(D)Eligibility for
				local and regional food system facilitiesThe Secretary may make a grant under this
				paragraph or paragraph (20) or (21) for a community or nonprofit local and
				regional food system facility, including a community kitchen, incubator, farm
				store, farmers’ market store, distribution center or service, and a related
				facility.
						.
				(c)Loan guarantees
			 for water, wastewater, and essential community facilities loansSection 306(a)(24) of such Act (7 U.S.C.
			 1926(a)(24)) is amended by adding at the end the following:
					
						(C)Eligibility for
				local and regional food system facilitiesThe Secretary may
				guarantee a loan under this paragraph for a community or nonprofit local and
				regional food system facility, including community a kitchens, incubator, farm
				store, farmers’ market store, distribution center or service, and a related
				facility.
						.
				(d)Business and
			 industry local food system set-Aside
					(1)Rural business
			 enterprise grantsSection
			 310B(c)(1)(B)(ii) of such Act (7 U.S.C. 1932(c)(1)(B)(ii)) is amended to read
			 as follows:
						
							(ii)Use of
				grantAn eligible nonprofit entity, or other tax exempt
				organization, described in clause (i) may use assistance provided under this
				paragraph to create, expand, or operate—
								(I)value-added
				processing in an area described in clause (i) in connection with production
				agriculture; or
								(II)a local or
				regional farm or food-based enterprise, including a meat or poultry processing
				facility.
								.
					(2)Business and
			 industry direct and guaranteed loansSection 310B(g) of such Act
			 (7 U.S.C. 1932(g)) is amended—
						(A)by redesignating
			 paragraphs (5) through (9) as paragraphs (6) through (10), respectively; and
			 inserting after paragraph (4) the following:
							
								(5)Timing of
				guaranteed loansThe Secretary shall approve a loan guarantee
				under this subsection before or at the same time as the loan being guaranteed
				is
				made.
								;
						(B)in paragraph
			 (10)(B) (as so redesignated)—
							(i)by
			 redesignating clauses (iv) and (v) as clauses (vii) and (viii), respectively,
			 and inserting after clause (iii) the following:
								
									(iv)Guarantee
				percentage; authority to waive guarantee feeThe Secretary may
				provide a 90 percent guarantee, and may waive or reduce any guarantee loan fee
				that would otherwise be imposed, under this subparagraph for a small-scale
				project and for a project located in a community with low or declining
				population, low income levels, or low food access, as determined by the
				Secretary.
									(v)Loan and loan
				guarantees in nonrural areas
										(I)In
				generalThe Secretary may make or guarantee a business and
				industry loan for a facility that is not located in a rural area if the primary
				purpose of the loan or loan guarantee is for a facility to process, distribute,
				aggregate, store, or market locally or regionally produced agricultural food
				products in a manner that benefits agricultural producers and provides
				employment for residents of a rural area.
										(II)RetailThe Secretary may make or guarantee a
				business and industry loan for a rural or nonrural retail facility that
				provides access to locally or regionally produced agricultural products if the
				facility—
											(aa)operates under a
				written policy that provides a clear preference for the products and
				demonstrates that a substantial portion of its business is or will be marketing
				the products; and
											(bb)demonstrates that
				the facility has written agreements or will obtain written agreements with
				agricultural producers, agricultural producer groups, farmer or rancher
				cooperatives, or majority-controlled producer-based business ventures on
				marketing strategies that will increase the profitability and competitiveness
				of farmers and ranchers growing for the local or regional market.
											(vi)OutreachThe
				Secretary shall develop and implement an outreach plan to publicize the
				availability of loans and loan guarantees under this paragraph, working closely
				with rural cooperative development centers, credit unions, community
				development financial institutions, regional economic development authorities,
				and other financial and economic development
				entities.
									;
							(C)in clause (vii)
			 (as so redesignated)—
							(i)by
			 inserting , and publish on the internet, after
			 Senate; and
							(ii)by
			 redesignating subclauses (I) and (II) as subclauses (II) and (III),
			 respectively, and inserting before subclause (II) (as so redesignated), the
			 following:
								
									(I)summary information about all
				projects;
									;
				and
							(D)in clause (viii)
			 (as so redesignated)—
							(i)by
			 striking subclause (I) and inserting the following:
								
									(I)In
				generalFor each of fiscal
				years 2013 through 2017, the Secretary shall reserve not less than 10 percent
				of the loan and loan guarantee funds made available to carry out this
				subsection, to carry out this
				subparagraph.
									;
				and
							(ii)by
			 adding at the end the following:
								
									(III)Use of
				reserved fundsThe Secretary
				may use a portion of the funds reserved under subclause (I) for technical
				assistance, which may include market research and feasibility
				studies.
									.
							5002.Value-Added
			 Producer grantsSection 231 of
			 the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a) is
			 amended—
				(1)in subsection
			 (a)(3), by inserting , including those that operate through centralized
			 food distribution systems that coordinate agricultural production and the
			 aggregation, storage, processing, distribution, and marketing of locally or
			 regionally produced agricultural products, after
			 networks; and
				(2)in subsection
			 (b)—
					(A)by striking
			 paragraph (6) and inserting the following:
						
							(6)Priority
								(A)In
				generalIn awarding grants
				under this subsection, the Secretary shall give priority to projects
				that—
									(i)contribute to increasing opportunities for
				operators of small- and medium-sized farms and ranches that are structured as a
				family farm; and
									(ii)have applicants
				at least ¼ of whom are beginning farmers and ranchers or socially disadvantaged
				farmers and ranchers.
									(B)RankingIn
				evaluating and ranking proposals under this subsection, the Secretary shall
				give very substantial weight to the priorities described in subparagraph
				(A).
								;
					(B)by redesignating
			 paragraph (7) as paragraph (8) and inserting after paragraph (6) the
			 following:
						
							(7)Outreach and
				technical assistanceThe
				Secretary shall develop and implement an outreach and technical assistance
				strategy to help the program established by this section reach and serve
				underserved States and communities.
							;
				and
					(C)in paragraph (8) (as so
			 redesignated)—
						(i)by
			 striking subparagraph (A) and inserting the following:
							
								(A)Mandatory
				fundingOn October 1, 2002,
				and each October 1 thereafter through October 1, 2016, of the funds of the
				Commodity Credit Corporation, the Secretary shall make available to carry out
				this subsection $30,000,000, to remain available until
				expended.
								;
						(ii)in
			 subparagraph (B), by striking 2008 through 2012 and inserting
			 2013 through 2017; and
						(iii)in
			 subparagraph (C)—
							(I)in clause (i), by
			 striking benefit and inserting have applicants ¼ of whom
			 are; and
							(II)in clause (iii),
			 by striking June 30 of the fiscal year and inserting the
			 close of the annual proposal review process.
							VIResearch
			6001.Agriculture
			 and food research initiativeSection 2(b) of the Competitive, Special,
			 and Facilities Research Grant Act (7 U.S.C. 450i(b)) is amended—
				(1)in paragraph
			 (2)(F)—
					(A)in clause (v), by
			 striking and;
					(B)in clause (vi), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(vii)new approaches
				to advance systems that enhance markets and policy for locally or regionally
				produced agricultural food products, as defined in section 310B(g)(9)(A) of the
				Consolidated Farm and Rural Development Act (7 U.S.C.
				1932(g)(9)(A)).
							;
					(2)in paragraph
			 (5)—
					(A)in subparagraph
			 (A)—
						(i)in
			 clause (i), by striking teams; and inserting teams to any
			 eligible entity listed under paragraph (7); and
						(ii)by
			 adding at the end the following:
							
								(iii)not less than 5
				percent is made available to make grants for research on conventional plant and
				animal breeding as described in paragraph (2);
				and
								;
				and
						(B)in subparagraph
			 (B), by inserting to any eligible entity listed under paragraph
			 (7) before the period at the end; and
					(3)in paragraph
			 (11)(A)—
					(A)in the matter
			 preceding clause (i), by striking 2008 through 2012 and
			 inserting 2013 through 2017; and
					(B)in clause (i), by
			 striking pursuant to and inserting as described
			 in.
					6002.Local food
			 production and market data initiatives
				(a)In
			 generalSection 251 of the
			 Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971) is amended
			 by adding at the end the following:
					
						(h)Local food production and market data
				initiatives
							(1)Definition of locally or regionally
				produced agricultural food productIn this subsection, the term
				locally or regionally produced agricultural food product has the
				meaning given the term in section 310B(g)(9) of the Consolidated Farm and Rural
				Development Act (7 U.S.C. 1932(g)(9)).
							(2)InitiativesThe
				Secretary shall—
								(A)collect data on
				the production and marketing of locally or regionally produced agricultural
				food products; and
								(B)facilitate
				interagency collaboration and data sharing on research on local and regional
				food systems.
								(3)RequirementsIn
				carrying out this subsection, the Secretary shall, at a minimum—
								(A)collect and
				distribute comprehensive reporting of prices of locally or regionally produced
				agricultural food products;
								(B)conduct surveys
				and analysis and publish reports relating to the production, handling,
				distribution, retail sales, and trend studies (including consumer purchasing
				patterns) of or on locally or regionally produced agricultural food
				products;
								(C)form an
				interagency work group that includes representatives from—
									(i)the Agricultural
				Marketing Service;
									(ii)the Agricultural
				Research Service;
									(iii)the Economic
				Research Service;
									(iv)the Food and
				Nutrition Service;
									(v)the Food Safety
				and Inspection Service;
									(vi)the National
				Agricultural Statistics Service;
									(vii)the National
				Institute of Food and Agriculture; and
									(viii)other agencies
				that are involved in data collection and research on locally or regionally
				produced agricultural food products;
									(D)expand the
				Agricultural Resource Management Surveys—
									(i)to
				include questions on locally or regionally produced agricultural food products;
				and
									(ii)sample a greater
				sector of agricultural producers, including agricultural producers engaged in
				the production of locally or regionally produced agricultural food
				products;
									(E)authorize the
				National Agricultural Statistics Service to create and administer—
									(i)a
				followup survey to the Census of Agriculture, in order to collect more detailed
				data on producers who indicated on the Census of Agriculture that the producers
				sell to markets for locally or regionally produced agricultural food products;
				and
									(ii)a survey for the purpose of collecting
				market data, including sales by product type and supply chain or sourcing data,
				from all vendors, including retail and wholesale vendors, of locally and
				regionally produced agricultural food products; and
									(F)seek to establish
				or expand private-public partnerships to facilitate, to the maximum extent
				practicable, the collection of data on locally or regionally produced
				agricultural food products.
								(4)Funding
								(A)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $5,000,000, to remain available
				until expended.
								(B)Additional
				fundingIn addition to funds made available under paragraph (1),
				there are authorized to be appropriated to carry out this section $5,000,000
				for each of fiscal years 2012 through 2017, to remain available until
				expended.
								.
				(b)Conforming
			 amendmentSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended—
					(1)in paragraph (6),
			 by striking or after the semicolon at the end;
					(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(8)the authority of
				the Secretary to carry out local food production and market data initiatives
				described in section
				251(h).
							.
					6003.Under
			 Secretary of Agriculture for Research, Education, and Economics
				(a)In
			 generalSection 251(e) of the
			 Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971(e)) is
			 amended by adding at the end the following:
					
						(6)Special
				coordination responsibilities
							(A)In
				generalThe Under Secretary shall establish a special initiative
				within the Research, Education, and Extension Office to coordinate research
				activities at the Department relating to classical plant and animal
				breeding.
							(B)Working
				groupIn carrying out the special initiative, the Under Secretary
				shall establish a working group that reports to the Under Secretary, to be
				comprised of individuals who are responsible for the management or
				administration of public breeding programs in the Department from—
								(i)the National
				Institute of Food and Agriculture;
								(ii)the Agricultural
				Research Service;
								(iii)the Economic
				Research Service; and
								(iv)the National
				Agricultural Statistics Service.
								(C)Duties of
				working groupThe working group shall—
								(i)coordinate
				classical plant and animal breeding research being conducted at or funded by
				the agencies described in subparagraph (B)(i);
								(ii)carry out ongoing
				analysis and tracking activities for public grants to ensure that a diverse
				range of crop and animal breeding needs are being met in a timely and
				transparent manner;
								(iii)coordinate and
				collaborate with the National Genetics Resource Advisory Council;
								(iv)to maximize
				delivery of public cultivars and breeds, ensure efficient coordination of the
				activities the working group and those of—
									(I)the Agricultural
				Research Service;
									(II)National
				Institute of Food and Agriculture;
									(III)the National
				Genetic Resources Advisory Council;
									(IV)genetic resource
				conservation centers;
									(V)land grant
				universities;
									(VI)nongovernmental
				organizations with interests or expertise in classical breeding; and
									(VII)public and
				private classical plant and animal breeders; and
									(v)evaluate classical
				public plant and animal breeding activities and outcomes to make
				recommendations to the Under Secretary on the adequacy of human and financial
				resources needed to ensure that the next generation of public breeders and
				agricultural breeders are prepared to meet the challenges of the future.
								(D)Advisory
				boardThe Under Secretary
				shall establish an advisory board whose primary duty will be to make
				recommendations to the working group on matters related to the duties specified
				in subparagraph (C). The advisory board shall be comprised of individuals with
				expertise in classical plant and animal breeding including representatives
				from—
								(i)the Agricultural
				Research Service;
								(ii)the National
				Institute of Food and Agriculture;
								(iii)the Extension
				Service;
								(iv)private
				foundations and nonprofit organizations that have expertise in classical plant
				and animal breeding;
								(v)private
				agricultural research and technology transfer firms; and
								(vi)the Land Grant
				University
				System.
								.
				(b)Conforming
			 amendmentSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)) (as amended by section 6002(b))
			 is amended—
					(1)in paragraph (7),
			 by striking or at the end;
					(2)in paragraph (8),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(9)the authority of
				the Secretary to establish a special initiative under section
				251(e).
							.
					6004.Local and
			 regional food system enterprise facilitationSection 502 of the Rural Development Act of
			 1972 (7 U.S.C. 2662) in amended by adding at the end the following:
				
					(j)Local and regional food system enterprise
				facilitation
						(1)In
				generalThe Secretary shall establish a local and regional food
				system enterprise facilitation initiative to increase technical assistance to
				help build sustainable local and regional food systems.
						(2)RequirementsIn
				carrying out this subsection, the Secretary shall, at a minimum—
							(A)authorize the
				establishment in the Extension Service of the position of enterprise
				facilitator (referred to in this subsection as an enterprise
				facilitator); and
							(B)give priority to
				providing funding for enterprise facilitators that are located in areas
				that—
								(i)have high
				participation rates for the supplemental nutrition assistance program
				established under the Food and Nutrition Act of
				2008 (7 U.S.C. 2011 et seq.); and
								(ii)are predominantly
				rural areas.
								(3)GrantsThe
				Secretary may make grants on a competitive basis to nongovernmental
				organizations and institutions that have appropriate experience working on the
				rural development initiatives in the targeted areas described in paragraph
				(2)(B) to provide technical assistance to help build sustainable local and
				regional food systems if the Secretary determines that the Extension Service in
				a State or locality is not able to provide the assistance.
						(4)DutiesAn
				enterprise facilitator shall, to the maximum extent practicable—
							(A)identify and
				organize local food producers and entrepreneurs into entities that are able to
				deliver local and regional food into local markets, including—
								(i)farmers
				markets;
								(ii)community
				kitchens;
								(iii)locally owned
				processing facilities;
								(iv)aggregation
				centers;
								(v)transportation
				cooperatives; and
								(vi)collaborative
				production cooperatives;
								(B)develop
				partnerships with local and regional organizations and institutions to provide
				resources for effective partnerships to train entrepreneurs and facilitate new
				enterprises;
							(C)assist
				agricultural producers and processors with marketing and distribution of local
				and regional food products;
							(D)identify and work
				to remove barriers to the movement of local and regional food products into the
				marketplace;
							(E)encourage new
				agricultural producers to produce foods for local and regional markets;
							(F)provide education
				programs to new agricultural producers that emphasize local and regional
				foods;
							(G)work with local
				expanded food and nutrition education programs, schools and other local
				institutions, and individuals to develop food processing skills;
							(H)provide technical
				assistance in the preparation of grant and loan applications to promote the
				purposes of this subsection; and
							(I)work with private
				sources of funding and other Federal and State agencies to acquire grants and
				loans to promote the purposes of this subsection.
							(5)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection such sums as are
				necessary.
						.
			6005.National
			 genetics resources programSection 1632(d) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5841(d)) is amended—
				(1)in paragraph (5),
			 by striking and after the semicolon at the end;
				(2)by redesignating
			 paragraph (6) as paragraph (7); and
				(3)by inserting after
			 paragraph (5) the following:
					
						(6)establish a
				national strategic germplasm assessment and use plan to meet food security
				goals for the future;
				and
						.
				VIIHorticulture and
			 Organic Agriculture
			7001.Specialty crop
			 block grants
				(a)DefinitionsSection 3 of the Specialty Crops
			 Competitiveness Act of 2004 (7 U.S.C. 1621 note) is amended—
					(1)by redesignating
			 paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4), respectively;
			 and
					(2)by inserting
			 before paragraph (2), as redesignated by paragraph (1) of this subsection, the
			 following new paragraph:
						
							(1)The term locally or regionally
				produced food has the meaning given the term locally or regionally
				produced agricultural food products in section 310B(g)(9)(A)(i) of the
				Consolidated Farm and Rural Development Act (7 U.S.C.
				1932(g)(9)(A)(i)).
							.
					(b)Availability and
			 purposes of grantsSubsection (a) of section 101 of such Act is
			 amended—
					(1)in the heading, by striking
			 purpose and inserting
			 purposes;
					(2)by striking
			 2005 through 2012 and inserting 2013 through
			 2017; and
					(3)by striking
			 solely to enhance and all that follows and inserting to
			 increase the consumption and availability of specialty crops that are locally
			 or regionally produced food and to increase the profitability, ecological
			 sustainability, and competitiveness of specialty crop
			 producers..
					(c)Plan
			 requirementsSubsection (e) of such section 101 is
			 amended—
					(1)by striking
			 The State plan shall identify the lead agency and
			 inserting
						
							The State plan
			 shall—(1)identify the lead
				agency
							;
				and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)ensure a balanced and equitable
				distribution of grants across—
								(A)the full array of
				specialty crop agriculture, including all types of farm enterprises, organic
				farming systems, beginning and socially disadvantaged farmers and ranchers, and
				small and mid-scale farms;
								(B)the full array of
				funding areas, including—
									(i)research and
				education;
									(ii)nutrition and
				public health;
									(iii)pest and plant
				health;
									(iv)conservation and
				the environment;
									(v)food
				safety;
									(vi)marketing and
				promotion; and
									(vii)production;
				and
									(C)the full range of
				activities inherent in developing systems for locally or regionally produced
				foods, including issues related to processing, distributing, aggregating,
				storing, marketing, and
				consumption.
								.
					(d)Review of
			 applicationSubsection (f) of such section 101 is amended—
					(1)by striking
			 purpose and inserting purposes; and
					(2)by striking
			 subsection (a) and inserting subsection (a), and would
			 represent a balanced and equitable distribution of grant funds, as specified in
			 subsection (e).
					(e)PreferenceSuch
			 section 101 is further amended—
					(1)by redesignating
			 subsections (g), (h), (i), and (j) as subsections (i), (j), (k), and (n),
			 respectively; and
					(2)by inserting after
			 subsection (f) the following new subsection:
						
							(g)PreferenceIn
				using grant funds provided under this section, the State receiving the grant
				shall give a preference to marketing proposals that—
								(1)demonstrate
				ability to have direct positive impact on—
									(A)farm profitability
				and sustainability;
									(B)improved
				distribution capacity for locally or regionally produced foods; or
									(C)increased domestic
				consumption and affordability of edible specialty crops, particularly in
				low-income communities; and
									(2)in which final
				products are marketed so that the total distance that products are transported
				for final sale is less than 250 miles from the origin of the
				products.
								.
					(f)TransparencySuch
			 section 101 is further amended by inserting after subsection (g), as added by
			 subsection (e) of this section, the following new subsection:
					
						(h)TransparencyEach State receiving a grant under this
				section shall, in a timely manner, publish on an Internet website summary
				information about all grants received under this section and reports on the
				implementation of projects funded by such
				grants.
						.
				(g)Use of grant
			 fundsSuch section 101 is further amended by inserting after
			 subsection (k), as redesignated by subsection (e)(1) of this section, the
			 following new subsection:
					
						(l)Use of grant
				fundsThe Secretary shall
				consider expansion of the grant program under this section to include
				traditional foods of federally recognized Indian tribes and other minority
				communities and may publish appropriate guidance to States receiving grants
				under this section regarding any such
				expansion.
						.
				(h)Other use of
			 fundsSuch section 101 is further amended by inserting after
			 subsection (l), as added by subsection (g) of this section, the following new
			 subsection:
					
						(m)Other use of
				funds
							(1)National
				research and evaluationOf
				the funds made available under subsection (n), the Secretary shall use not less
				than $5,000,000 for a nationally-coordinated and regionally-balanced research
				and evaluation effort on the redevelopment of locally or regionally produced
				food systems conducted through a consortium of land grant universities, in
				partnership with non-governmental organizations engaged in work on locally or
				regionally produced food systems.
							(2)Locally or
				regionally produced food system developmentOf the funds made available under
				subsection (n), the Secretary shall use $30,000,000 during each fiscal year for
				locally or regionally produced food system specialty crop development,
				including development or enhancement of State and regional local food marketing
				programs, local and regional food enterprise development, farmer-to-consumer
				direct marketing, direct-to-store and direct-to-institution marketing, regional
				supply chains, regional food hubs, new farmer development, and State food
				policy
				councils.
							.
				(i)FundingSubsection
			 (n) of such section 101, as redesignated by subsection (e)(1) of this section,
			 is amended by striking shall make grants and all that follows
			 and inserting shall use $90,000,000 for each of fiscal years 2013
			 through 2017 to carry out this section..
				(j)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2012.
				7002.National
			 organic certification cost-share program
				(a)ReauthorizationSection 10606 of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 6523) is amended—
					(1)in subsection (a),
			 by striking Of the funds and all that follows through
			 until expended, to and inserting The Secretary of
			 Agriculture (acting through the Agricultural Marketing Service) shall;
			 and
					(2)in subsection
			 (b)(2), by striking $750 and inserting
			 $1,000.
					(b)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2012.
				7003.Availability
			 of organic certification cost share assistance and risk management education
			 and community outreach partnership assistance under the Federal Crop Insurance
			 ActSubsection (b) of section
			 524 of the Federal Crop Insurance Act (7 U.S.C. 1524) is amended to read as
			 follows:
				
					(b)Organic
				certification cost share assistance and risk management education and community
				outreach partnership assistance
						(1)Provision of
				assistanceThe Secretary
				shall provide organic certification cost share assistance and risk management
				education and community outreach partnership assistance asa provided in
				paragraph (4).
						(2)Use of Commodity
				Credit CorporationThe
				Secretary shall carry out this subsection through the Commodity Credit
				Corporation.
						(3)FundingSubject to paragraph (4), the Commodity
				Credit Corporation shall make available to carry out this subsection not less
				than $10,000,000 for each fiscal year.
						(4)Distribution of
				fundsOf the amount made
				available under paragraph (3) for a fiscal year—
							(A)70 percent shall be used to provide organic
				certification cost share assistance pursuant to section 10606 of the Farm
				Security and Rural Investment Act of 2002 (7 U.S.C. 1524); and
							(B)30 percent shall be used to conduct
				activities to support risk management education and community outreach
				partnerships pursuant to section
				522(d).
							.
			7004.Local Marketing
			 Promotion ProgramSection 6 of
			 the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) is amended
			 to read as follows:
				
					6.Local Marketing
				Promotion Program
						(a)EstablishmentThe Secretary shall carry out a program, to
				be known as the Local Marketing Promotion Program (referred to
				in this section as the Program), to make grants to eligible
				entities for projects to establish, expand, and promote direct
				producer-to-consumer marketing, including farmers’ markets, and other local and
				regional food markets.
						(b)Program
				Purposes
							(1)In
				generalThe purposes of the
				Program are to increase domestic consumption of and access to locally and
				regionally produced agricultural products by—
								(A)improving and
				expanding or assisting in the improvement and expansion of—
									(i)domestic farmers’ markets, farm and
				roadside stands, community-supported agriculture and community-supported
				fishery programs, agritourism activities, green carts, route vendors, buying
				clubs, and other direct producer-to-consumer market opportunities; and
									(ii)local and
				regional food markets that are not direct farmer-to-consumer markets, but that
				may include the scaling up of such direct markets, including processing,
				distributing, aggregating, storing, and marketing;
									(B)developing or
				aiding in the development of—
									(i)new farmers'
				markets, roadside stands, community-supported agriculture and
				community-supported fishery programs, agritourism activities, and other direct
				producer-to-consumer marketing opportunities; and
									(ii)local and regional food markets that are
				not direct farmer-to-consumer markets, but that may include the scaling up of
				such direct markets, including processing, distributing, aggregating, storing,
				and marketing.
									(2)LimitationsAn
				eligible entity may not use a grant or other assistance provided under the
				Program for the purchase, construction, or rehabilitation of a building or
				structure.
							(c)Eligible
				EntitiesAn entity shall be eligible to receive a grant under the
				Program if the entity is—
							(1)an agricultural or fishing cooperative or
				other business entity or a producer or fisher network or association, including
				community-supported agriculture or fishery networks or associations;
							(2)a local
				government;
							(3)a nonprofit
				corporation;
							(4)a public benefit
				corporation;
							(5)an economic
				development corporation;
							(6)a regional
				farmers' market authority; or
							(7)such other entity
				as the Secretary may designate.
							(d)Criteria and
				GuidelinesThe Secretary shall establish criteria and guidelines
				for the submission, evaluation, and funding of proposed projects under the
				Program.
						(e)Priorities
							(1)Preference for
				certain communities and operationsIn providing grants under the
				Program, priority shall be given to applications that include projects—
								(A)to benefit
				underserved communities; and
								(B)to develop market
				opportunities for small and mid-sized farm and ranch operations.
								(2)Preference for
				producer-only farmers’ marketsIn providing grants under the
				direct marketing portion of the Program, priority shall be given to
				producer-only farmers’ markets.
							(f)Funding
							(1)In
				generalThe Secretary shall use $30,000,000 of the funds of the
				Commodity Credit Corporation each fiscal year to carry out the Program.
							(2)Use of
				funds
								(A)Distribution
				between purposesOf the funds
				made available under paragraph (1) for a fiscal year—
									(i)50 percent shall be used for the direct
				marketing portion of the Program in subparagraphs (A)(i) and (B)(i) of
				subsection (b)(1); and
									(ii)50 percent shall be used for the local and
				regional food portion of the Program in subparagraphs (A)(ii) and (B)(ii) of
				subsection (b)(1).
									(B)Direct marketing
				portionFor each of the
				following, not less than 10 percent of the funds reserved for the direct
				marketing portion of the Program in a fiscal year under paragraph (2)(A)(i)
				shall be used—
									(i)to support outreach, education, and
				operation of the use of electronic benefits transfers for Federal nutrition
				programs at farmers’ markets and other direct marketing outlets including farm
				and roadside stands, community-supported agriculture and community-supported
				fishery programs, green carts, route vendors and buying clubs; and
									(ii)to provide
				general technical assistance and organizational capacity building grants to
				strengthen market development networks and otherwise enhance the outcomes of
				the Program.
									(C)Local and
				regional food portionNot
				less than 10 percent of the funds reserved for the local and regional food
				portion of the Program in a fiscal year under paragraph (2)(A)(ii) shall be
				used to provide technical assistance grants to strengthen the ability of small
				and medium-sized agricultural producers, food wholesalers and retailers,
				schools, and other individuals, organizations, entities, and institutions for
				processing, distributing, aggregating, storing, and marketing locally and
				regionally produced agricultural products. Funds reserved under such paragraph
				may be used—
									(i)to carry out feasibility studies related to
				the local and regional food portion of the Program; and
									(ii)to assist
				enterprises that process, distribute, aggregate, store, and market locally and
				regionally produced foods.
									(3)Interdepartmental
				coordinationIn carrying out this subsection, the Secretary shall
				ensure coordination between the various agencies to the maximum extent
				practicable.
							(4)Limitations
								(A)Administrative
				expensesNot more than 10
				percent of the total amount made available under paragraph (1) for a fiscal
				year may be used for administrative expenses.
								(B)Project
				limitationsFunds described in paragraph (2)(B)(i)—
									(i)may not be used
				for the ongoing cost of carrying out any project; and
									(ii)shall only be
				provided to eligible entities that demonstrate a plan to continue to provide
				EBT card access at 1 or more farmers' markets or direct marketing outlets
				following the receipt of the
				grant.
									.
			VIIIPoultry and
			 Livestock
			8001.Small and very
			 small meat processing plants
				(a)Technical
			 assistance and guidanceThe
			 Federal Meat Inspection Act (21 U.S.C. 601 et seq.) is amended by adding at the
			 end the following new title:
					
						VIVery small and
				certain small establishments
							601.Technical
				assistance
								(a)EstablishmentThe
				Secretary shall establish in the Food Safety and Inspection Service of the
				Department of Agriculture a technical assistance division to coordinate the
				initiatives of any other appropriate agency of the Department of Agriculture to
				provide—
									(1)outreach,
				education, and training to very small or certain small establishments (as
				defined by the Secretary);
									(2)grants to appropriate State agencies,
				educational institutions, non-governmental organizations with appropriate
				expertise, or networks or partnerships of such agencies, such institutions, and
				such organizations to provide outreach, technical assistance, education, and
				training to very small or certain small establishments; and
									(3)grants to
				appropriate State agencies to provide outreach, technical assistance,
				education, and training to very small or certain small establishments.
									(b)PersonnelThe
				technical assistance division shall be comprised of individuals that, as
				determined by the Secretary—
									(1)are of a quantity
				sufficient to carry out the duties of the technical assistance division;
				and
									(2)possess
				appropriate qualifications and expertise relating to the duties of the
				technical assistance division.
									602.Guidance
								(a)PurposeNot
				later than 2 years after the date of the enactment of this section, the
				Secretary, acting through the Food Safety and Inspection Service, shall issue
				guidance to allow very small or certain small establishments (as defined by the
				Secretary under section 601) to demonstrate compliance with required food
				safety and sanitation standards upon a showing that the process controls for
				food safety and sanitation are being applied.
								(b)ContentThe
				guidance issued under subsection (a) shall address process controls,
				appropriate for the size and scale of a facility, for—
									(1)slaughter and
				processing facilities that conduct Federal inspections, State inspections, or
				custom slaughter or processing at the facility;
									(2)leased slaughter
				and processing facilities;
									(3)on-farm slaughter
				and processing;
									(4)mobile slaughter
				and processing facilities; and
									(5)other facilities
				or circumstances determined by the stakeholders group referred to in subsection
				(c) to be relevant to very small or certain small establishments.
									(c)Stakeholder
				Group
									(1)In
				generalNot later than 90 days after the date of the enactment of
				this section, the Secretary shall convene a stakeholders group with expertise
				on small scale processing facilities, including mobile processing facilities,
				to prepare proposed guidance on process controls for food safety and sanitation
				for very small or certain small establishments.
									(2)MembershipThe
				stakeholders group convened under paragraph (1) shall include—
										(A)small scale
				growers;
										(B)operators of small
				scale slaughtering and processing facilities; and
										(C)representatives
				from appropriate Federal and State agencies, educational institutions,
				non-governmental organizations with appropriate expertise, or networks or
				partnerships of such agencies, such institutions, and such
				organizations.
										(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary $5,000,000 for each of fiscal
				years 2013 through 2017 to carry out this title and section 32 of the Poultry
				Products Inspection
				Act.
								.
				(b)Conforming
			 amendmentsSection 501 of the Federal Meat Inspection Act (21
			 U.S.C. 683) is amended—
					(1)in subsection
			 (b)(3)(B)(ii), by striking subsection (j) and inserting
			 subsection (i);
					(2)in subsection (e)(1), by striking
			 subsection (j) and inserting subsection
			 (i);
					(3)by striking
			 subsection (f); and
					(4)by redesignating
			 subsections (g) through (j) as subsections (f) through (i),
			 respectively.
					8002.Small and very
			 small poultry processing plantsThe Poultry Products Inspection Act (21
			 U.S.C. 451 et seq.) is amended by adding at the end the following new
			 section:
				
					32.Technical
				assistance and guidance
						(a)Technical
				assistance
							(1)EstablishmentThe
				Secretary shall establish in the Food Safety and Inspection Service of the
				Department of Agriculture a technical assistance division to coordinate the
				initiatives of any other appropriate agency of the Department of Agriculture to
				provide—
								(A)outreach,
				education, and training to very small or certain small establishments (as
				defined by the Secretary);
								(B)grants to appropriate State agencies,
				educational institutions, non-governmental organizations with appropriate
				expertise, or networks or partnerships of such agencies, such institutions, and
				such organizations to provide outreach, technical assistance, education, and
				training to very small or certain small establishments; and
								(C)grants to
				appropriate State agencies to provide outreach, technical assistance,
				education, and training to very small or certain small establishments.
								(2)PersonnelThe
				technical assistance division shall be comprised of individuals that, as
				determined by the Secretary—
								(A)are of a quantity
				sufficient to carry out the duties of the technical assistance division;
				and
								(B)possess
				appropriate qualifications and expertise relating to the duties of the
				technical assistance division.
								(b)Guidance
							(1)PurposeNot
				later than 2 years after the date of the enactment of this section, the
				Secretary, acting through the Food Safety and Inspection Service, shall issue
				guidance to allow very small or certain small establishments (as defined by the
				Secretary under subsection (a)) to demonstrate compliance with required food
				safety and sanitation standards upon a showing that the process controls for
				food safety and sanitation are being applied.
							(2)ContentThe
				guidance issued under paragraph (1) shall address process controls, appropriate
				for the size and scale of a facility, for—
								(A)slaughter and
				processing facilities that conduct Federal inspections, State inspections, or
				custom slaughter or processing at the facility;
								(B)leased slaughter
				and processing facilities;
								(C)on-farm slaughter
				and processing;
								(D)mobile slaughter
				and processing facilities; and
								(E)other facilities
				or circumstances determined by the stakeholders group referred to in paragraph
				(3) to be relevant to very small or certain small establishments.
								(3)Stakeholder
				Group
								(A)In
				generalNot later than 90 days after the date of the enactment of
				this section, the Secretary shall convene a stakeholders group with expertise
				on small scale processing facilities, including mobile processing facilities,
				to prepare proposed guidance on process controls for food safety and sanitation
				for very small or certain small establishments.
								(B)MembershipThe
				stakeholders group convened under subparagraph (A) shall include—
									(i)small scale
				growers;
									(ii)operators of
				small scale slaughtering and processing facilities; and
									(iii)representatives
				from appropriate Federal and State agencies, educational institutions,
				non-governmental organizations with appropriate expertise, or networks or
				partnerships of such agencies, such institutions, and such
				organizations.
									(c)Authorization of
				appropriationsThe
				authorization of appropriations for this section appears in section 602 of the
				Federal Meat Inspection
				Act.
						.
			8003.Searchable
			 database of electronically submitted meat and poultry labels
				(a)Electronic
			 option for submissionNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Agriculture shall promulgate regulations under section 7 of the Federal Meat
			 Inspection Act (21 U.S.C. 607) and section 8 of the Poultry Products Inspection
			 Act (21 U.S.C. 457) to establish an electronic option for submitting meat and
			 poultry labels for preapproval.
				(b)Searchable
			 database of electronically submitted labelsNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Agriculture shall establish a publicly
			 accessible searchable database of electronically submitted meat and poultry
			 labels.
				8004.Meat and
			 poultry processing report
				(a)In
			 generalNot later than 18 months after the date of the enactment
			 of this Act, the Secretary of Agriculture, in consultation with the
			 stakeholders group referred to in section 602(c) of the Federal Meat Inspection
			 Act (as added by section 8001 of this Act) and the stakeholders group referred
			 to in section 32(b)(3) of the Poultry Products Inspection Act (as added by
			 section 8002 of this Act), shall submit to Congress a report on steps that can
			 be taken to better meet the needs of very small and certain small
			 establishments (as defined by the Secretary under section 601 of the Federal
			 Meat Inspection Act (as added by such section 8001) or section 32(a) of the
			 Poultry Products Inspection Act (as added by such section 8002)), including any
			 recommended changes to statutory and regulatory provisions of law.
				(b)ContentsThe
			 report required under paragraph (1) shall include a proposal to allow
			 participating States to enter into memoranda of understanding with
			 non-participating States to allow covered products produced in a participating
			 State to be sold in a non-participating State.
				(c)DefinitionsIn
			 this section:
					(1)Covered
			 productsThe term covered products means a meat or
			 poultry product inspected in accordance with the covered programs.
					(2)Covered
			 programsThe term covered programs means the
			 cooperative meat and poultry inspection programs of the Food Safety and
			 Inspection Service of the Department of Agriculture.
					(3)Non-participating
			 StateThe term non-participating State means a State
			 that does not participate in the covered programs.
					(4)Participating
			 StateThe term
			 participating State means a State that participates in the covered
			 programs.
					IXMiscellaneous
			9001.National food
			 safety training, education, extension, outreach, and technical assistance
			 programSection 405 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7625) is amended by striking subsection (j) and inserting the following:
				
					(j)Funding
						(1)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $15,000,000 for each of fiscal
				years 2013 through 2017.
						(2)Additional
				fundingIn addition to funds made available under paragraph (1),
				for the purposes of making grants under this section, there are authorized to
				be appropriated such sums as are necessary for each of fiscal years 2011
				through
				2017.
						.
			
